Citation Nr: 0922352	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1973 to June 1976 
and from November 1979 to October 1982.  The Veteran died in 
August 2004.  The appellant is his widow.  The appellant 
filed her claim for benefits in September 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Although the appellant initial requested a hearing, she later 
withdrew this request.  See 38 C.F.R. § 20.702 (2008).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in 
August 2004 and lists the immediate cause of death as 
complications from end-stage myeloma due to or as a 
consequence of pseudomonas pneumonia with cavitary lesions in 
the lungs.  An autopsy was not performed.

2.  At the time of death, the Veteran's service-connected 
disabilities included a mood disorder with depressive 
features and a perianal rash.

3.  The Veteran's myeloma is not shown by the credible lay or 
medical evidence of record to have been etiologically related 
to a disease, injury, or event in service, to include 
exposure to radiation.




CONCLUSION OF LAW

The cause of the Veteran's death was not due to a disability 
incurred in or aggravated by active service; nor is it due to 
a disability that may be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
determined that, when adjudicating a claim for service 
connection for the cause of a veteran's death, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, § 5103(a) 
notice for a claim for service connection for the cause of a 
veteran's death must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

The Board notes that the appellant was issued an October 2004 
letter informing the her of the evidence necessary to 
establish service connection for the cause of the Veteran's 
death, and providing the appropriate laws and regulations.  
Another letter issued in October 2005 provided further 
information for establishing such a claim of service 
connection based on exposure to ionizing radiation.  In both 
letters, the appellant was provided notice of what VA was 
doing to develop the claim, and notice of what she could do 
to help her claim.  

The Board notes that the Statement of the Case also advised 
the appellant of the disabilities for which the Veteran was 
service-connected during his life, and the RO explained why 
neither of those disorders were found to have caused or 
contributed to his death, to include why neither of those 
disorders were found to be related to the myeloma that caused 
his death.  The RO also explained its basis for finding that 
his myeloma was not otherwise related to service, to include 
radiation exposure therein.

In light of the notice given, and the information provided in 
the Statement of the Case, the Board finds that a reasonable 
person would have generally known how to substantiate the 
claim of service connection for the cause of the Veteran's 
death.  Thus, the Board finds that the appellant had a 
meaningful opportunity to participate in her appeal, and that 
any error in failure in the deficiencies in the content of 
the notice letters is not prejudicial.  Furthermore, as the 
claim was later readjudicated in a Supplemental Statement of 
the Case, the Board finds any error as to the timeliness of 
notice to also not be prejudicial.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the Veteran's death, any questions as to the 
appropriate effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.

In addition, all service, VA and private medical records have 
been obtained and associated with the claims file.  Based on 
a review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

The Board has also considered the provisions of 38 C.F.R. § 
3.311 (2008), which set out specific requirements for the 
development of evidence.  As will be discussed in greater 
detail below, the Board finds that these provisions have been 
complied with to the extent possible under the circumstances.

Finally, the Board acknowledges that assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the appellant contends that the myeloma that 
caused the Veteran's death was the result of exposure to 
ionizing radiation in service.  As will be discussed below, 
however, there is no credible evidence establishing that the 
Veteran was exposed to radiation in service.  For this 
reason, and because no other theory of entitlement is 
suggested by the appellant or the evidence of record, the 
Board finds that an examination is not warranted under the 
criteria set forth in McLendon.

Law and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a rebuttable presumption of service 
incurrence if manifested to the required degree within a 
prescribed period from the veteran's separation from active 
duty; or one that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.310(a) 
(2008).  

Service connection may also be established if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed inservice disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in three different ways.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997);  , 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service- 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  These enumerated diseases 
include multiple myeloma.

Second, service connection can be established with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a "radiogenic 
disease."  Multiple myeloma is a radiogenic disease, as is 
any other cancer.  When there is evidence that a veteran has 
a radiogenic disease, 38 C.F.R. § 3.311 sets out specific 
requirements for the development of evidence.  The 
regulations require that the RO obtain radiation dose data 
from the Department of Defense and refer the claim to the VA 
Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).

Finally, with respect to the third means of establishing 
service connection for a condition claimed to be due to 
exposure to ionizing radiation, direct service connection can 
be established under 38 C.F.R. § 3.303(d) by showing that the 
disease was incurred during or aggravated by service without 
regard to the statutory provisions concerning radiation 
exposure.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  In other words, the fact that the requirements 
of a presumptive regulation are not met does not in and of 
itself preclude a claimant from establishing service 
connection by way of proof of actual direct causation.

The Board notes that the three methods for establishing 
service connection all share a common threshold: that the 
claimant has, in fact, been shown to have been exposed to 
ionizing radiation.  A "radiation- exposed veteran" is 
defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean: 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of veterans who were in the occupation forces of 
Hiroshima or Nagasaki during the period August 6, 1945, to 
July 1, 1946; certain service on the grounds of gaseous 
diffusion plants located in Paducah, Kentucky, Portsmouth, 
Ohio, and Oak Ridge, Tennessee; in certain circumstances, 
service before January 1, 1974, on Amchitka Island, Alaska; 
or, certain circumstances, service in a capacity which, if 
performed as an employee of the Department of Energy, would 
qualify the individual for inclusion as a member of the 
Special Exposure Cohort under section 3621(14) of the Energy 
Employees Occupational Illness Compensation Program Act of 
2000 (42 38 U.S.C. § 73841(14)).  See 38 C.F.R. § 
3.309(d)(ii) (2007).

In this case, the appellant contends that service connection 
for the Veteran's myeloma should be granted because multiple 
myeloma is a disease subject to presumptive service 
connection.  However, there is no evidence showing that the 
veteran participated in a radiation-risk activity as defined 
by 3.309(d)(3)(ii), and, in fact, she does not contend that 
he participated in any such activity.

Although the appellant contends that the Veteran's myeloma 
was caused by exposure to radiation during service, she 
asserts that it was in the course of working with 
experimental weapons.  Specifically, she reported an in-
service accident involving an armored personnel carrier, 
which exposed the Veteran to radiation.

As the record does not show that the Veteran participated in 
a radiation-risk activity as defined by 3.309(d)(3)(ii), 
these provisions relating to presumptive service connection 
based on radiation exposure do not apply. 

Furthermore, as will be discussed in greater detail below, 
the record reflects that the RO attempted to obtain a dose 
estimate from the appropriate agency, and was advised that 
the Veteran's likely exposure to ionizing radiation during 
service was 0.00 rem.  For this reason, and as there is no 
alternative dose estimate of record, further development as 
set forth in 38 C.F.R. § 3.311 is not warranted, as all such 
development rests of the RO having obtained a dose estimate 
establishing some degree of radiation exposure in service.  

As to whether or not the Veteran is otherwise shown to have 
been exposed to ionizing radiation, the Board notes that the 
Veteran was not service connected for any disability 
secondary to radiation exposure at the time of his death, nor 
did he file a claim involving exposure to ionizing radiation 
prior to his death.  In a January 1984 hearing before the 
Regional Office, the Veteran testified that while stationed 
at Fort Hunter Leggitt, California, he was involved in an 
accident while riding in an armored personnel carrier.  He 
stated that the carrier hit a shell crater and threw the 
vehicle sideways.  As a result, the Veteran reported that he 
injured his right knee, but made no statement regarding 
exposure to radiation at that time.  See January 1984 hearing 
transcript.  He also testified at that time in regard to a 
claim of service connection for a nervous disorder, and 
described several stressful events in service that he 
believed contributed to that disorder, but no mention was 
made of exposure to ionizing radiation.  In a March 2002 VA 
mental disorders examination, the Veteran reported that 
during his first period of service he was trained as a 
mechanic and stationed at Fort Leonardwood and Fort Carson, 
Colorado.  He reported that during his second period of 
service he worked in the infantry and armored weapons 
division in Fort Benning, GA, he worked with experimental 
weapons while stationed at Fort Hunter in Leggitt, CA and 
then went to Scoffield Barracks in Hawaii until discharge.  
During the examination, the Veteran made no contention that 
his duties involved or in any way led to radiation exposure.

A review of the Veteran's service records shows his military 
occupation was a heavy anti-armor weapons carrier and an 
infantryman.  Service records show no evidence of the armored 
personnel carrier accident as described above; however, 
treatment records from Leggitt, CA show treatment in April 
1981 for first and second degree burns on the chest and arms 
due to radiator exhaust and May 1981 treatment records show 
complaints of a treatment for a right knee injury.  The 
service treatment records are devoid of any evidence of 
radiation exposure.

An April 2006 letter from the Department of the Army stated 
that an attempt to verify the Veteran's exposure to 
radiation, found no evidence of occupational radiation 
exposure.  The RO's inquiry had been sent to the U.S. Army 
Center for Health Promotion and Preventive Medicine, who 
forwarded the case to the Veterans Radiation Exposure 
Investigation Program (VREIP), which is the formal Army 
Program for investigating and responding to Army veteran 
ionizing radiation exposure inquiries, and later the U.S. 
Army Dosimetry Center (USADC), which is the repository for 
historical records of occupational radiation dosimetry.  It 
was found no record that the Veteran had been exposed to 
radiation in the units to which he was assigned.  It was 
noted that individual monitoring units were initiated if the 
anticipated exposure was 10 percent of the occupational 
exposure limit, and the lack of dosimetry/bioassay records 
indicates that the Veteran was not expected to be 
occupationally exposed to ionizing radiation beyond .5 rem.  
It was further indicated, however, that based on the 
Veteran's job description and the lack of records, his actual 
exposure to radiation was estimated to be 0.00 rem.

Upon a review of the complete evidence of record in this 
case, the Board finds greater weight of the credible and 
competent evidence is against finding that the Veteran was 
exposed to ionizing radiation in service.  In this regard, 
with respect to the appellant's argument that the Veteran was 
exposed to radiation in service, it must be noted that she is 
relating events that occurred decades ago that she was not 
present for, but rather, were reportedly described to her by 
the Veteran.  The Veteran, however, testified at the RO 
within two years of his separation from service about being 
involved in an accident while riding in an armored personnel 
carrier.  His testimony was provided with respect to a knee 
injury, but no report of radiation exposure was made.  In 
fact, the Veteran also provided testimony in support of a 
claim of service connection for a nervous condition, and he 
discussed various stressful events that occurred in service, 
but again made no reference to having been exposed to 
radiation in service.  Furthermore, the appropriate agency 
within the service department found no evidence of 
occupational radiation exposure, and, in fact, concluded that 
the Veteran's likely exposure to radiation was estimated to 
be 0.00 rem. 

The Board believes that, as a lay person, the appellant is 
not competent to offer an opinion as to the degree of 
radiation exposure that the Veteran may have experienced 
during an accidental exposure such as she has described.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

However, the Board also acknowledges that she is conceivably 
competent to at least describe the Veteran's involvement in 
an accident that may have led to an underdetermined degree of 
radiation exposure.  Nevertheless, given the lack of 
documentation in service, the Veteran's failure to report any 
such incident himself even during the course of discussing at 
length injuries and stressful experiences that occurred while 
on active duty, and the findings of the service department 
who considered the nature and circumstances of the Veteran's 
service and found radiation exposure unlikely, the Board must 
find that her statements are not credible, and do not 
establish exposure to ionizing radiation in service.

As there is no credible evidence of radiation exposure in 
service, the Board concludes that the preponderance of the 
evidence is against granting service connection based on any 
such exposure.  Furthermore, the preponderance of the 
evidence is also against granting service connection for the 
cause of the Veteran's death on any other basis.  Service 
records show no evidence of treatment for myeloma or related 
symptoms.  Post-service treatment records show a diagnosis of 
and treatment for myeloma in 2001, nearly twenty years after 
service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The appellant has not identified any 
continuity of manifestations or symptoms of myeloma that she 
believes existed in service and continued thereafter.  As a 
layperson, she is not otherwise competent to provide an 
opinion requiring medical knowledge, such as a linking the 
myeloma that was diagnosed in 2001, to his military service 
almost two decades before, to include the alleged in-service 
radiation exposure.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the Veteran's death.  Therefore, 
the benefit of the doubt doctrine does not apply and the 
appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for the cause of Veteran's death is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


